Citation Nr: 1606020	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  07-12 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

These matters were previously remanded by the Board for further development in October 2008 and September 2012.  The claim has now returned to the Board for further adjudication.  

This claim has been processed through the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a total disability based on individual unemployability due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to February 1, 2010, the Veteran's PTSD manifested by a depressed mood, sleep impairment, frequent nightmares and intrusive thoughts, and irritability with outbursts of anger; he was able to maintain successful social relationships with no evidence of significant memory loss, panic attacks, obsessional rituals or cognitive impairment.

2.  Beginning from February 1, 2010, the Veteran's PTSD manifested by  nightmares, concentration difficulties, isolation, the avoidance of people, depression, anxiety, intrusive thoughts, feelings of detachment, impaired judgment and subjective reports of memory difficulties; collectively, these symptoms are indicative of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  Prior to February 1, 2010, the criteria for an evaluation greater than 50 percent for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  Beginning from February 1, 2010, the criteria for an evaluation of 70 percent, but not greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  

With respect to claim for increased rating for the service-connected for PTSD, the Veteran has appealed from an August 2005 rating decision that continued to evaluate the service-connected PTSD at 50 percent disabling.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the March 1996 rating decision.  Therefore, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board notes that the Veteran's records from the Social Security Administration  (SSA) were unavailable and he was notified of this fact.  See October 2011 SSA Response; June 2012 Letter to the Veteran.

Additionally, the Veteran was afforded VA examinations, to include those conducted in July 2005, September 2006, February 2010, and April 2012, to determine the nature and severity of his PTSD.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disability have worsened in severity since the April 2012 VA examination.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examinations are necessary. 

The Board is also satisfied that there has been substantial compliance with the October 2008 and September 2012 remand directives, which included attempting to obtain the outstanding treatment records, and obtaining SSA records.  Stegall v. West, 11 Vet. App. 268 (1998).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.   

II. Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an initial rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R.     § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. 

The RO assigned the initial rating for the Veteran's PTSD at 50 percent disabling under Diagnostic Code 9411.  

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness".  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence in light of the above, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, an initial 70 percent but no higher rating for PTSD is warranted beginning February 1, 2010, the date of his February 2010 VA examination.

The pertinent evidence includes the contemporaneous mental health records, the various VA examinations, and private evaluations.  The record establishes that, beginning February 1, 2010, the Veteran has experienced such psychiatric symptoms as nightmares, concentration difficulties, isolation, avoidance of people, depression, anxiety, intrusive thoughts, feelings of detachment, hallucinations, flashbacks, impaired judgment, subjective reports of intermittent memory difficulties and poor grooming.  Collectively, these symptoms have resulted in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately severe disability picture.  

The Veteran was afforded a VA examination in July 2005.  The Veteran reported PTSD symptoms to include nightmares once each month, intrusive thoughts that occur three to four times each week, emotional distance, constricted affect, mild mood disturbance, difficulty concentrating, hypervigilance, and seasonal depression.  The Veteran reported that he is independent in activities of daily living.  With regards to social functioning, the Veteran reported having one close friend.  The Veteran also has one close high school friend, and he attends church once each month.  The Veteran also attends a single relationship group each Friday.  He reports having a distant relationship with his son.  With regards to occupational functioning, the Veteran reports that he has earned a Master's degree in marriage and family therapy in 2000, however, he has not been able to get work despite actively looking for a job.  A mental status examination provide that the Veteran is calm, cooperative, and maintained good eye contact.  The Veteran's speech, affect, and thought process were found to be normal.  The examiner found no evidence of suicidal or homicidal ideations, auditory or visual hallucination.  The Veteran was noted to have a mild decrease in attention and concentration.  The examiner assigned a GAF score of 55.  

The Veteran was afforded a VA examination in September 2006.  The Veteran reported similar symptoms as those described in his previous examination, however he presented with more depressive symptoms caused by his lack of employment and limited social interactions.  The Veteran reported symptoms of some distress to reminders of war, infrequent nightmares, avoidance the news coverage on wars, significant detachment from others.  The Veteran also reported ongoing symptoms of concentration difficulties, brief instances of heightened irritability, and exaggerated startled response with mild hypervigilance.  The examiner opined that the Veteran's depressive symptomatology appears to be chronic, including moderately depressed mood attributable due to his lack of employment.  A mental status examination provided that the Veteran was neatly dressed and groomed.  He was generally pleasant and cooperative and made good eye contact.  The Veteran had some mild word finding difficulties during the examination which appeared to be anxiety-related.  His mood and affected were dysphoric.  The Veteran denied any suicidal or homicidal ideations.  His thought process was logical and goal-oriented.  There was no perceptual disturbances noted on examination.  The examiner provided a GAF score of 55.  The examiner summarized the Veteran's present condition as mild to moderate symptoms of PTSD and co-occurring depressive symptoms which have been ongoing and appear to cause him significant difficulties, particularly in the area of social relationships.  The Veteran continues to struggle with unemployment, however he appears to be coping with his level of symptomatology through establishing goals of himself in terms of his daily activities.  

Private treatment records from Dr. D., dated from May 2005 to July 2007, indicated that the Veteran had moderate depression and insomnia.

In October 2007, the Veteran reported symptoms of sleep disturbance, exaggerated startled response, impulse behavior/irritability, poor concentration, and detachment.  The Veteran reported that his poor sleep has resulted in poor attention, irritability, disrupted eating times, daytime sleepiness or fatigue, impaired memory, inability to accomplish task, diminished mental functioning and mood.  With regards to his irritability, the Veteran reported an incident in 2006 where he yelled at his neighbor and the police were called.  The Veteran reported that he does not recall his actions afterwards, even when the police and witnesses explained the details of his behavior.  The Veteran also reported anxiety while driving resulting in elevated blood pressures.  The Veteran also reported that the death of his father in December 2006 which resulted in further isolation and numbness.  

VA treatment records from the West Haven VA Medical Center (VAMC) dated in December 2007 provided that the Veteran reported significant improvement in his attitude since therapy and that he is coping with anger and social issues.  The Veteran reported continued occasional nightmares and that he sleeps about seven hours each night, although this has not been consistent.  The Veteran denied any suicidal or homicidal ideations.  The Veteran reported episodes of hypervigilance and decreased appetite.  The clinician also noted an incident in group therapy where the Veteran was involved in an altercation and was asked to leave by other group members.  A December 2007 mental treatment record showed that the Veteran reported feeling depressed over the past week.  The Veteran reported that he was unable to grieve his father's passing because he does not know how to be vulnerable around his family.  The clinician opined that the anniversary of the Veteran's father's death has caused him to recall many memories surrounding that event.  The Veteran appears to have anxiety regarding his inability to grieve.  A follow-up December 2007 mental health record indicates that the Veteran continues to report symptom of sleep disturbances.  The clinician opine that the Veteran's inability to connect with other is starting to cause some "self-deprecating thoughts."  In January 2008, the Veteran appears to be more relaxed and less guarded.     

In support of his claim, the Veteran submitted an evaluation by T.W.M., his counselor from the Hartford Veteran Center.  The counselor explained that the Veteran becomes emotional when overwhelmed in discussions concerning his Vietnam experience or when patriotic subjects/events are approached.  The Veteran lacks coping skills, and he becomes reactive, or falls victim to bouts irritability.  The Veteran displays a "low anger threshold and this volatile mixture of reactions have been problematic for [the Veteran], at one point even leading to police intervention and associated legal problems."  The counselor continued to note symptoms of sleep impairment, exaggerated startled response, and avoidance.  

VA treatment records from April 2009 to January 2010 continued to indicate symptoms of anxiety, depression, and insomnia.  In April 2009, the VA physician assigned a GAF score of 45.

The Veteran was afforded a VA examination in February 2010.  The Veteran reported that his life is currently stressful and that he is isolating himself more frequently.  The Veteran reported relocating to Florida but he is unable to sell his house in Connecticut.  The Veteran continues to remain unemployed since his last VA examination.  The Veteran denied any violent outburst since his last examination although he "came close" on several occasions with his neighbor.  The Veteran reported being hospitalized overnight in 2008 where he was kept overnight.  The Veteran reported that he has benefited from cognitive therapy interventions.  Overall, the examiner found that the Veteran appears to be functioning at a "moderately impaired level" and that there are impairments are in interpersonal relationships and ability to gain employment.  A mental status examination revealed that the Veteran was casually dressed and well-groomed.  The Veteran was oriented in all spheres and his attention and concentration were grossly intact.  The Veteran's mood was depressed and his affect was somewhat blunted.  The VA examiner found no evidence of hallucinations or delusions, although there was some evidence of obsessive thinking.  The VA examiner assigned a GAF score of 43.  The VA examiner opined that the Veteran continues to meet the diagnostic criteria for PTSD.  His symptoms are generally consistent with the previous examination, however, symptoms of avoidance have increased in severity since his last examination.  The examiner found that the Veteran's disability picture is complicated by the apparent existence of bipolar disorder.  However, at this time, "it is at least as likely as not that the Veteran is presenting with occupational and social impairment with deficiencies in most areas."  

The Veteran was afforded a VA examination in April 2012.  The examiner found that the Veteran's current level of impairment as occupational and social impairment due to mild or transient symptoms which decrease work efficient and ability to perform occupational tasks only during periods of significant distress.  The Veteran denied any current suicidal or homicidal ideations.  The examiner found that the Veteran's PTSD symptoms are not severe enough to prevent the Veteran from working.

Prior to February 1, 2010

The Board has considered whether an evaluation greater than 50 percent is warranted prior to February 1, 2010.  However, the evidence does not indicate that, prior to February 1, 2010, the Veteran's PTSD more closely approximates the symptoms associated with a 70 percent or 100 percent evaluation, including suicidal ideations; obsessive rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearances or hygiene; difficulty in adapting to stressful circumstances; or inability to establish and maintain effective relationships.  

In this regard, there is no evidence that the Veteran has obsessive rituals which interfere with routine activities.  The Veteran reported symptoms of anxiety to the September 2006 VA examiner, however, the Veteran's reported period of anxiety do not list at the level of near-continuous, as he reported that  anxiety while driving and in December 2007 on the anniversary of his father's death.  In a January 2008 treatment record, the Veteran appeared to be more relaxed and less guarded.  As to the Veteran's depressive symptoms, the Board notes that at the July 2005 VA examination, the Veteran reported seasonal depression in the winter and the September 2006 found that the Veteran to be moderately depressed attributable to his lack of employment.  Privately treatment records from Dr. D. dated through July 2007 also provided that the Veteran was moderately depressed.  Although the Veteran has experienced depression prior to February 1, 2010, such depression has not been shown to affect his ability to function independently, appropriately, or effectively.  

Additionally, there is no evidence that the Veteran suffers from impaired impulse control or spatial orientation.  In this regard, the Veteran has been found to been consistently alert and oriented during the course of the appeal.  

The evidence fails to demonstrate that the Veteran neglects his personal appearance or hygiene.  In this regard, the Veteran has also been found to be neatly groomed and dressed, and he denied any problems with activities of daily living.  

Pertinent to whether the Veteran has difficulty adapting to stressful circumstances, the Board notes that the Veteran has reported an incident involving an altercation with his neighbor in 2006 and the December 2007 clinician also noted an altercation in group therapy.  The Veteran counselor, T.W.M. also indicated that the Veteran lacks coping skills and a low anger threshold.  However, the evidence also showed that the Veteran was not working during this appeal period.  Thus, the Veteran's PTSD disorder did not result in more than moderate social impairment, which is consistent with his assigned 50 percent rating.   

Regarding the Veteran's ability to establish and maintain effective relationships, the Board notes that the Veteran has consistently reported that he is close with his mother, sisters, and has one close friend.  The Veteran also described a distant relationship with his son.  He attends church once each month and a single relationship group each week.  Therefore, the Board finds that the Veteran's PTSD does not result in more than moderate social impairment, which is consistent with his assigned 50 percent rating.  

The Board further notes that there is no indication that the Veteran experiences hallucinations or illusions at any period.  The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the right criteria.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

Beginning February 1, 2010

Based on the foregoing, the Board finds that beginning February 1, 2010; the Veteran's PTSD has been more nearly characterized by symptomatology which results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, consistent with a 70 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Such evidence also demonstrates, the Veteran's difficulty establishing and maintaining effective social relationships.  Id.  As previously noted, the Veteran does not have any social relationships outside of his family except for one friend.  The February 2010 VA examiner found it is at least as likely as not that the Veteran is presenting with occupational and social impairment with deficiencies in most areas.  The Board further finds that the GAFs assigned in this case are more consistent with no more than the 70 percent rating herein assigned.  As noted, the Veteran has been consistently assigned GAF scores in the 50s and 40s by both the VA examiners and clinicians.

Under the DSM-IV, GAF scores ranging from 31 to 40 represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Collectively, the assigned scores are indicative of impairment in reality testing or communication or major impairment in several areas under the DSM-IV guidelines.  As noted, however, assigned GAF scores are not dispositive of the evaluation issue but must be considered in light of the actual symptoms; the objective findings regarding the Veteran's symptoms do not support a finding of total social and occupational impairment.  See 38 C.F.R. § 4.126(a).  Accordingly, the collective evidence supports a finding that the Veteran's PTSD has been more nearly characterized by symptomatology which results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, consistent with a 70 percent disability rating beginning February 1, 2010.  

With respect to whether the Veteran's PTSD warrants the maximum 100 percent disability rating, the Board observes that the evidence does not demonstrate symptomatology which is more suggestive of total occupational and social impairment.   See 38 C.F.R. § 4.130, Diagnostic Code 9411.

In this regard, none of the contemporaneous records or examination reports reflects that the Veteran has total occupational and social impairment; due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or name.  In this regard, there has been no evidence of any of the above-listed symptoms.  Furthermore, the Veteran has consistently denied any visual or auditory hallucinations or homicidal ideations at every VA examination.  Thus, the Board finds that the Veteran's symptoms do not result in total and social impairment.  

Accordingly, the collective evidence supports a finding that, beginning February 1, 2010, the Veteran's PTSD has been more nearly characterized by symptomatology which results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, consistent with a 70 percent disability rating.  

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds at no point pertinent to the appellate period has the Veteran's PTSD been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.     § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's PTSD at all times pertinent to this appeal.  As discussed above, the Veteran's predominant subjective and objective psychiatric symptoms impact his overall social and occupational functioning.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  Further, as noted, the rating schedule provides a higher rating based on evidence demonstrating more severe impairment. 

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R.  § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For all the foregoing reasons, the Board finds an initial 70 percent rating for PTSD, but no higher rating is warranted.  The Board has applied the benefit-of-the-doubt doctrine in awarding the initial 70 percent rating, but finds that the preponderance of the evidence is against assignment of the maximum rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-53 (1990).


ORDER

An increased evaluation of 70 percent rating for PTSD, effective February 1, 2010 is granted, subject to the legal authority governing the payment of VA compensation.





REMAND

In May 2006, the Veteran submitted a completed formal application for TDIU (VA Form 21-8940) and reported that he was too disabled to work since November 2000 due to his service-connected PTSD.  

Thereafter, the September 2006 VA examiner noted that the Veteran continues to struggle with unemployment, although the cause for his lack of success is not clear based upon this examination.  At the February 2010 VA examination, the Veteran denied any employment since his last examination.  The VA examiner noted that the Veteran has not worked in the past 12 months and "it is more likely than not that his posttraumatic symptoms have accounted for moderate-to-severe amount of impairment in job functioning and employability."  The examiner also found that it is "impossible" to describe what sort of jobs the Veteran could have at this time.  However, "it does appear that positions that would involve any type of intensity or psychological distress or stress would not be a good fit for the Veteran at this time."  

In an October 2007 lay statement, the Veteran reported that working in the field of counseling brings up his own negative feelings.  In a February 2009 lay statement, the Veteran reported that during his internship, he was suspended twice for inappropriate responses to his client and supervisor.  The Veteran believes that these reactions were caused by his PTSD and that it hurt his overall internship evaluation.  The Veteran reported that he was unable to get references from his supervisors which limited his job opportunities despite earning a 3.85 grade-point average.  

Lastly, at the April 2012 VA examination, the Veteran reported that he earned a Master's degree in 2002 but he does not know why he was unable to find a job despite his efforts.  The examiner noted that the Veteran has moved into a retirement community in 2010 and he is no longer looking for work.  The VA examiner concluded that the Veteran's PTSD symptoms are not severe enough to prevent him from working.  

The Board finds that the evidence of record is inadequate for rating purposes.  The VA examiner did not address the Veteran's past work history, his reports that he is unable to find work, and his statement regarding his internship suspension.  Under these circumstances, the Board finds that a medical opinion addressing whether the Veteran's service-connected PTSD disability renders him unable to secure or follow a substantially gainful occupation, in light of his education, location, work experience and training, is warranted.  See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed, and that review should be indicated in the examination report.

The examiner should opine on the functional impairment caused by the service-connected PTSD.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected psychiatric disability, given his current skill set and educational background.

A complete rationale for all opinions expressed must be provided in the examination report.

2.  After completing the above actions, to include any other development, as may be indicated by any response received as a consequence of the actions taken in the proceeding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


